EXAMINER'S COMMENT
	Claims 14-18 are rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Turchyn on 8/3/2022. The application has been amended as follows:
In claim 1, line 5, replace “1%” with “2%” and replace “10%” with “5%”.
In claim 1, line 6, replace “90%” with “95%” and replace “99%” with “98%”.
Cancel claims 6 and 8.
In claim 14, line 2, add “the” between “inserting” and “flavorant”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 13 and 14 are amended. Claims 5-8 are cancelled. Claims 14-18 are rejoined and allowed.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 2/28/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 2/28/2022 are overcome.

Election/Restrictions
Claims 1-4, 9-13 and 19-20 are allowable. Claims 14-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/23/2021, is hereby withdrawn and claims 14-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The use of the term COMPRITOL [0026], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1-4 and 9-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients (already of record) teaches a spray chilling technology for encapsulating food ingredients (Summary) in which a lipid material is used as a carrier encapsulation of flavor ingredients such as peptides or proteins (page 178, left column, fifth paragraph) to produce spherical particles (page 176, left column, second paragraph) having a size of between 20 and 200 microns (Table 1, right column). The carrier and active are formed into a molten mixture that is atomized solidified into small particles (page 172, right column, sixth paragraph, page 173, left column, first paragraph). The particle size can be controlled by changing the formulation and operating parameters in the process (page 176, left column, third paragraph). However, Technological Challenges for Spray Chilling Encapsulation of Functional Food Ingredients teaches a loading of 10-20% (Table 1, right column), and it is unclear whether even that loading percentage is a weight percentage as required by the instant claims.
Popplewell (US 6,245,366) teaches fat coated encapsulation compositions prepared by mixing an active agent with a molten fat to obtain a slurry and cooling the slurry to obtain a solid mass (abstract). The fat and encapsulated active agent are mixed at a weight ratio of 1:3 to 999:1 (column 6, lines 18-20), such as a typical ratio of 9:1 to 1:1, although other ratios are possible (column 6, lines 49-62). The slurry is then formed into particles by spray chilling (column 6, lines 22-38). Popplewell additionally teaches that encapsulation process affords increased protection for the active agent (column 3, lines 3-9). However, it is not clear that the ratios of Popplewell are applicable to the instant claims since Popplewell is directed to a fat composition while the instant claims require wax. 
New Spray Congealing Atomizer for the Microencapsulation of Highly Concentrated Solid and Liquid Substances (Albertini, B., Passerini, N., Pattarino, F., Rodriguez, L., New Spray Congealing Atomizer for the Microencapsulation of Highly Concentrated Solid and Liquid Substances, European Journal of Pharmaceutics and Biopharmaceutics, 69, 348-357.) teaches a pneumatic atomizer for spray congealing having a liquid nutraceutical in a carnauba wax composition (abstract) that achieves a drug loadings exceeding 20% w/w in contrast to previous atomizer (page 349, left column, middle), and as high as 30% (Table 2) or even 50% (Table 1). It would therefore not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a wax microcapsule having an active loading within the claimed flavorant range since New Spray Congealing Atomizer for the Microencapsulation of Highly Concentrated Solid and Liquid Substances is directed to microcapsules with higher active loadings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715